         Case 2:20-cv-02324-APG-VCF Document 101 Filed 04/12/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 GABRIELLE CLARK and WILLIAM                             Case No.: 2:20-cv-02324-APG-VCF
   CLARK
 4                                                           Order Granting Motion to Seal
        Plaintiffs
 5                                                                     [ECF No. 94]
   v.
 6
   STATE PUBLIC CHARTER SCHOOL
 7 AUTHORITY, et al.,

 8          Defendants

 9         The defendants move to seal an exhibit they filed in support of their notice of intervening

10 development. ECF No. 94. The exhibit is filed under seal as ECF No. 95. It contains

11 confidential and sensitive personal information about plaintiff William Clark, who is a student.

12 The defendants’ request to seal this information satisfies the factors set forth in Kamakana v.

13 City and County of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006).

14         I THEREFORE GRANT the defendants’ motion to seal (ECF No. 94). The documents

15 filed at court docket number 95 shall remain sealed.

16         DATED this 12th day of April, 2021.

17

18
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
19

20

21

22

23
